
	
		I
		111th CONGRESS
		2d Session
		H. R. 6334
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Gutierrez (for
			 himself, Ms. Waters,
			 Mr. Al Green of Texas, and
			 Ms. Eddie Bernice Johnson of Texas)
			 introduced the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To amend the Community Reinvestment Act of 1977 to
		  improve the assessments of regulated financial institutions, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 American Community Investment Reform Act of
			 2010.
		2.Community
			 Reinvestment Act amendments
			(a)Findings and
			 purposeSection 802 of the
			 Community Reinvestment Act of 1977 (12 U.S.C. 2901) is amended to read as
			 follows:
				
					802.Findings and
				purpose
						(a)FindingsThe Congress finds that—
							(1)regulated financial institutions are
				required by law to demonstrate that they serve the convenience and needs of the
				communities in which they are chartered or do business;
							(2)the convenience and needs of communities
				include the need for credit services, deposit services, transaction services,
				and community development loans and investments; and
							(3)regulated financial institutions have a
				continuing and affirmative obligation to help meet the credit or other
				financial needs of the local communities in which they are chartered or do
				business.
							(b)PurposeIt is the purpose of this title to require
				each appropriate Federal financial supervisory agency to use its authority when
				examining regulated financial institutions, to encourage such institutions to
				help meet the credit or other financial needs of the local communities in which
				they are chartered or do business consistent with the safe and sound operation
				of such
				institutions.
						.
			(b)DefinitionsSection 803 of such Act (12 U.S.C. 2902) is
			 amended to read as follows:
				
					803.DefinitionsFor purposes of this title:
						(1)Appropriate
				Federal financial supervisory agencyThe term appropriate Federal
				financial supervisory agency means—
							(A)the appropriate Federal banking agency with
				respect to depository institutions and depository institution holding
				companies, as those terms are defined under section 3 of the Federal Deposit
				Insurance Act;
							(B)the Securities and Exchange Commission with
				regard to—
								(i)any U.S. nonbank
				financial company for which the Securities and Exchange Commission acts as the
				primary financial regulatory agency pursuant to section 2 of the Dodd-Frank
				Wall Street Reform and Consumer Protection Act; and
								(ii)any broker or
				dealer that is a member of the Securities Investor Protection
				Corporation;
								(C)the Bureau of
				Consumer Financial Protection with respect to any covered person supervised by
				the Bureau pursuant to section 1024 of the Dodd-Frank Wall Street Reform and
				Consumer Protection Act; and
							(D)the Board of Governors of the Federal
				Reserve System with respect to—
								(i)securities holding
				companies, as defined under section 618 of the Dodd-Frank Wall Street Reform
				and Consumer Protection Act; and
								(ii)in consultation
				with the primary financial regulatory agency (as such term is defined under
				section 2 of the Dodd-Frank Wall Street Reform and Consumer Protection Act),
				any regulated financial institution not described in subparagraph (A), (B), or
				(C) or clause (i).
								(2)Capital
				distributionThe term capital distribution
				means—
							(A)a distribution of cash or other property by
				any regulated financial institution to its owners made on account of that
				ownership;
							(B)a payment by a
				regulated financial institution to repurchase, redeem, retire, or otherwise
				acquire any of its shares or other ownership interests, including any extension
				of credit to finance an affiliated company's acquisition of those shares or
				interests; and
							(C)a transaction that
				the appropriate Federal financial supervisory agency determines, by order or
				regulation, to be in substance a distribution of capital to the owners of the
				regulated financial institution.
							(3)Community
				developmentThe term
				community development means—
							(A)affordable housing for low- (including
				extremely low-income) or moderate-income individuals (including multifamily
				rental housing and properties awarded low-income housing tax credits under
				section 42(h) of the Internal Revenue Code of 1986);
							(B)community and
				financial services targeted to low- or moderate-income individuals, including
				appropriate electronic payments, basic account activities, and successful
				mortgage or loan modifications;
							(C)activities that
				promote economic development by financing businesses or farms that—
								(i)meet the size
				eligibility requirements of the Small Business Administration’s Development
				Company or the Small Business Investment Company programs under section 121.301
				of title 13, Code of Federal Regulations; or
								(ii)have gross annual
				revenues of $1,000,000 or less; or
								(D)activities that
				revitalize or stabilize—
								(i)low- or
				moderate-income geographies;
								(ii)designated
				disaster areas;
								(iii)distressed or
				underserved nonmetropolitan middle-income geographies designated by the Board
				of Governors of the Federal Reserve System, the Federal Deposit Insurance
				Corporation, and the Office of the Comptroller of the Currency, based
				on—
									(I)rates of poverty,
				unemployment, and population loss; or
									(II)population size,
				density, and dispersion, if such activities help to meet essential community
				needs, including needs of low- and moderate-income individuals; or;
									(iv)activities conducted by certified community
				development financial institutions (as such term is defined under section
				103(5) of the Community Development Banking and Financial Institutions Act of
				1994).
								(4)Regulated
				financial institution
							(A)In
				generalThe term regulated financial institution
				means an insured depository institution (as defined under section 3 of the
				Federal Deposit Insurance Act), a depository institution holding company (as
				defined under section 3 of the Federal Deposit Insurance Act), and a U.S.
				nonbank financial company.
							(B)Rule of
				constructionThe term
				regulated financial institution does not include a credit
				union.
							(5)Application for
				a deposit facilityThe term application for a deposit
				facility means an application to the appropriate Federal financial
				supervisory agency otherwise required under Federal law or regulations
				thereunder for—
							(A)a charter for a
				national bank or Federal savings and loan association;
							(B)deposit insurance
				in connection with a newly chartered State bank, savings bank, savings and loan
				association or similar institution;
							(C)the establishment
				of a domestic branch or other facility with the ability to accept deposits of a
				regulated financial institution;
							(D)the relocation of
				the home office or a branch office of a regulated financial institution;
							(E)the merger or
				consolidation with, or the acquisition of the assets, or the assumption of the
				liabilities of a regulated financial institution requiring approval under
				section 18(c) of the Federal Deposit Insurance Act or under regulations issued
				under the authority of title IV of the National Housing Act; or
							(F)the acquisition of
				shares in, or the assets of, a regulated financial institution requiring
				approval under section 3 of the Bank Holding Company Act of 1956 or section
				408(e) of the National Housing Act.
							(6)U.S. nonbank
				financial companyThe term U.S. nonbank financial
				company has the meaning given such term under section 102 of the
				Dodd-Frank Wall Street Reform and Consumer Protection Act.
						(7)GeographyThe term geography means a
				census tract delineated by the United States Bureau of the Census in the most
				recent decennial census.
						(8)Entire
				communityWith respect to a
				financial institution whose business predominately consists of serving the
				needs of military personnel who are not located within a defined geographic
				area, such institution may define its entire community to
				include its entire deposit customer base without regard to geographic
				proximity.
						.
			(c)EvaluationsSection
			 804 of such Act (12 U.S.C. 2903) is amended—
				(1)by redesignating
			 subsections (c) and (d) as subsections (e) and (f), respectively;
				(2)by striking
			 subsections (a) and (b) and inserting the following new subsections:
					
						(a)Depository
				institutions and depository institution holding companiesIn connection with its examination of a
				regulated financial institution other than a U.S. nonbank financial company,
				the appropriate Federal financial supervisory agency shall do the
				following:
							(1)Assess the institution's record of meeting
				the credit or other financial needs of its entire community, including
				low-income, moderate-income, and other traditionally underserved neighborhoods,
				consistent with the safe and sound operation of such institution.
							(2)Assess, with at least an equal weight to
				any other factor or test identified in the regulations prescribed by the
				appropriate Federal financial supervisory agency to implement this Act, the
				community development activities and those activities’ effectiveness in meeting
				the financial needs of an institution’s entire community, including low- and
				moderate-income neighborhoods, consistent with the safe and sound operation of
				such institution.
							(3)Assess the
				following activities and those activities’ effectiveness in meeting the credit
				or other financial needs of an institution’s entire community, including low-
				and moderate-income neighborhoods, consistent with the safe and sound operation
				of such institution, unless the appropriate Federal financial supervisory
				agency determines that such assessment is not appropriate for a given regulated
				financial institution or class of regulated financial institutions because it
				engages in limited activities or is of a limited size:
								(A)Lending activities
				other than loans considered under paragraph (1).
								(B)Investment
				activities other than investments considered under paragraph (1).
								(C)Retail financial
				services other than community development services considered under paragraph
				(1).
								(4)Take such record
				into account in its evaluation of an application for a deposit facility by such
				institution.
							(b)U.S. nonbank
				financial companiesThe
				appropriate Federal financial supervisory agency shall assess the community
				development activities, including investments and loans where appropriate that
				benefit the community of the company, and those activities’ effectiveness in
				meeting the credit or other financial needs of its entire community, including
				low-income, moderate-income, and other traditionally underserved neighborhoods,
				as appropriate for the given regulated financial institution consistent with
				the safe and sound operation of such company.
						(c)Requirements
							(1)In
				generalIn connection with its examination of a regulated
				financial institution under subsection (a) or (b), the appropriate Federal
				financial supervisory agency shall—
								(A)take into consideration public comment
				received by the appropriate Federal financial supervisory agency regarding the
				institution's record of meeting the credit or other financial needs of its
				entire community, including low-income, moderate-income, and other
				traditionally underserved neighborhoods; and
								(B)require an
				improvement plan for an institution that receives a Needs to improve
				record of meeting community credit or other financial needs or a
				Substantial noncompliance in meeting community credit or other financial
				needs rating on the institution’s written evaluation, or such a rating
				in any individual assessment area, and require such improvement plan to result
				in the reasonable likelihood that the institution will obtain a rating of at
				least Satisfactory record of meeting community credit or other financial
				needs in the relevant measure within 2 exam cycles.
								(2)Improvement
				plan
								(A)In
				generalA regulated financial institution required to submit an
				improvement plan required under paragraph (1)(B) shall submit such plan in
				writing to the appropriate Federal financial supervisory agency no later than
				60 days after receiving the notice that such plan will be required.
								(B)Public
				commentUpon receipt of an
				improvement plan required under paragraph (1)(B), the appropriate Federal
				financial supervisory agency shall—
									(i)make the plan
				available to the public for review and comment for a period of no less than 30
				days; and
									(ii)require the regulated financial institution
				to revise, as appropriate, the improvement plan in response to the public
				comments received under the public review and comment period described under
				clause (i) and submit such plan to the appropriate Federal financial
				supervisory agency no later than 30 days after the end of such period.
									(3)LimitationPublic comment received pursuant to
				paragraph (2)(B) shall be limited to comments that directly address the
				regulated financial institution’s record of meeting the credit or other
				financial needs of the entire community, including low-income, moderate-income,
				and other traditionally underserved neighborhoods.
							(d)Nonminority
				owned and non-CDFI institution investmentsIn assessing and taking into account, under
				subsections (a), (b), and (c), the record of a regulated financial institution
				that is a nonminority-owned, nonwomen-owned institution and that is not a
				certified community development financial institution, the appropriate Federal
				financial supervisory agency may consider as a factor capital investment, loan
				participation, and other ventures undertaken by the regulated financial
				institution in cooperation with certified community development financial
				institutions, minority- and women-owned financial institutions, and low-income
				credit unions, provided that these activities help meet the credit or other
				financial needs of local communities in which such institutions and credit
				unions operate, including communities other than where such institutions and
				credit unions operate, if the regulated financial institution has adequately
				met the needs of its local assessment
				area.
						;
				(3)by adding at the
			 end the following new subsections:
					
						(g)Complex and
				innovative effortsIn
				assessing and taking into account, under subsection (a), the record of a
				regulated financial institution, the appropriate Federal financial supervisory
				agency shall consider, as a factor, the complexity, innovativeness,
				effectiveness in meeting particularly difficult community needs, or significant
				effort extended in specific loans, investments, or services.
						(h)Rule of
				constructionAn evaluation of a depository institution holding
				company shall incorporate evaluations of subsidiary regulated financial
				institutions made by each subsidiary’s appropriate Federal financial
				supervisory agency, if
				applicable.
						.
				(d)Written
			 evaluationsSection 807 of such Act (12 U.S.C. 2906) is
			 amended—
				(1)in subsection
			 (a)—
					(A)by striking
			 an insured depository institution and inserting a
			 regulated financial institution; and
					(B)by inserting
			 or financial after credit;
					(2)in subsection
			 (b)—
					(A)in paragraph (1)—
						(i)in
			 subparagraph (A)—
							(I)in clause (ii), by
			 striking and at the end;
							(II)by redesignating
			 clause (iii) as clause (v); and
							(III)by inserting
			 after clause (ii) the following new clauses:
								
									(iii)disclose whether the institution provided,
				or offered to provide, a consumer financial product that the Bureau of Consumer
				Financial Protection has determined is unfair, deceptive, or abusive;
									(iv)include specific
				responses to public comments received by the Federal financial supervisory
				agency regarding the institution; and
									;
				and
							(ii)by
			 adding at the end the following new subparagraph:
							
								(C)Treatment with
				respect to unfair, deceptive, or abusive consumer financial
				productsIf the regulated
				financial institution provided, or offered to provide, one or more consumer
				financial products that the Bureau of Consumer Financial Protection has
				determined is unfair, deceptive, or abusive, the written evaluation shall be
				negatively influenced in a manner commensurate with the extent to which such
				product or products were offered or
				provided.
								;
						(B)in paragraph
			 (2)—
						(i)by
			 striking paragraph (1)(C) and inserting paragraph
			 (1)(A)(v); and
						(ii)by
			 striking subparagraphs (A), (B), (C), and (D) and inserting the
			 following:
							
								(A)Satisfactory record of meeting
				community credit or other financial needs.
								(B)Sufficient
				record of meeting community credit or other financial needs.
								(C)Needs to
				improve record of meeting community credit or other financial
				needs.
								(D)Substantial
				noncompliance in meeting community credit or other financial
				needs.
								;
				and
						(C)by inserting after
			 paragraph (2) the following new paragraph:
						
							(3)Application for
				outstanding rating
								(A)In
				generalThe appropriate Federal financial supervisory agencies
				shall develop and implement a process to permit a regulated financial
				institution to submit an application at the time the examination process is
				initiated for a rating of Outstanding record of meeting community credit
				or other financial needs.
								(B)Availability of
				rating
									(i)In
				generalThe rating described under subparagraph (A) shall only be
				awarded to a regulated financial institution that—
										(I)applies for such
				rating pursuant to subparagraph (A);
										(II)significantly
				exceeds the requirements to receive the rating described under paragraph
				(2)(A);
										(III)with respect to a regulated financial
				institution for which ratings are available for the three most recent
				examination cycles, received no less than a Satisfactory record of
				meeting community credit or other financial needs or, for evaluations
				prior to the date of the enactment of the American Community Investment Reform
				Act of 2010, Satisfactory record of meeting community credit
				needs, for the three most recent examination cycles; and
										(IV)with respect to a depository institution
				holding company or a regulated financial institution that controls one or more
				other regulated financial institutions, does not have a subsidiary regulated
				financial institution that received a rating of Needs to improve record
				of meeting community credit or other financial needs or less, or, for
				evaluations prior to the date of enactment of the American Community Investment
				Reform Act of 2010, a rating of Needs to improve record of meeting
				community credit needs or lower for the most recent examination
				cycle.
										(ii)Rule of
				constructionFor purposes of clause (i)(IV), a rating given to a
				regulated financial institution prior to the control of such regulated
				financial institution by the relevant depository institution holding company or
				parent regulated financial institution as a subsidiary shall not bar the
				company from being granted a rating of Outstanding record of meeting
				community credit or other financial needs.
									(C)Expanded
				assessment areaFor purposes of determining whether to award a
				rating described under subparagraph (A), the appropriate Federal financial
				supervisory agency may consider community development activities, including
				investments made outside the institution’s service area if the regulated
				financial institution has adequately met the needs of its local assessment
				area.
								;
					(3)by redesignating
			 subsections (d) and (e) as subsections (f) and (g), respectively; and
				(4)by inserting after
			 subsection (c) the following new subsections:
					
						(d)Preliminary
				report required
							(1)In
				generalThe appropriate Federal financial supervisory agency
				shall—
								(A)prepare a
				preliminary report of the public section of the evaluation required under
				paragraph (a)(1); and
								(B)provide the
				preliminary report to the regulated financial institution and to the public not
				less than 60 days before the date on which the corresponding written evaluation
				is issued.
								(2)LimitationThe
				preliminary report required under paragraph (1) shall not include any assigned
				rating or discussion of an assigned rating.
							(e)Public comment
				on preliminary reportThe appropriate Federal financial
				supervisory agency shall—
							(1)develop and
				implement a process to seek and receive public comment on any preliminary
				report for a period of 30 days following the release of the report; and
							(2)incorporate into a
				revised written evaluation any public comment received during such comment
				period, as
				appropriate.
							.
				(e)Effects of
			 assigned ratingsSuch Act is amended by adding at the end the
			 following new section:
				
					810.Effects of
				assigned ratings
						(a)Outstanding
				ratingA regulated financial
				institution that receives a rating of outstanding record of meeting
				community credit or other financial needs on its most recent
				performance evaluation shall—
							(1)be presumed to
				have satisfied consideration of such regulated financial institution’s record
				of meeting the credit or other financial needs of its entire community in an
				application for a deposit facility; and
							(2)be given
				preference over other regulated financial institutions with lower ratings in
				connection with the award of Government contracts.
							(b)Satisfactory
				ratingThere shall be a rebuttable presumption that a regulated
				financial institution that receives a rating of satisfactory record of
				meeting community credit or other financial needs on its two most
				recent performance evaluations will have satisfied consideration of such
				regulated financial institution’s record of meeting the credit or other
				financial needs of its entire community in an application for a deposit
				facility.
						(c)Needs To improve
				ratingA regulated financial institution that receives a rating
				of needs to improve record of meeting community credit or other
				financial needs or lower on its two most recent performance evaluations
				shall be prohibited from—
							(1)being awarded a
				Government contract in an amount greater than $500,000, unless such Federal
				department or agency proposing to enter into such contract determines that
				compliance with such prohibition imposes an undue burden or is unable to meet
				its needs with another institution; and
							(2)making any capital
				distributions in the aggregate during any calendar quarter that exceed 50
				percent of its net earnings during the previous quarter without the prior
				approval of its appropriate Federal financial supervisory agency.
							(d)Substantial
				noncomplianceA regulated financial institution that receives a
				substantial noncompliance in meeting community credit or other financial
				needs rating on its most recent performance evaluations—
							(1)may be ordered to
				restrict executive compensation by its appropriate Federal financial
				supervisory agency;
							(2)shall be
				prohibited from being awarded a Government contract, unless such Federal
				department or agency proposing to enter into such contract determines that
				compliance with such prohibition imposes an undue burden or is unable to meet
				its needs with another institution; and
							(3)shall be
				prohibited from making any capital distributions without the prior approval of
				its appropriate Federal financial supervisory
				agency.
							.
			
